Citation Nr: 0419216	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  03-23 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for degenerative joint 
and degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to March 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas (RO).  

In August 1999, the RO received correspondence from the 
veteran's representative in which he stated that the veteran 
was filing a claim with new and material evidence to reopen 
the veteran's claim for service connection for his back 
condition.  Subsequently in a January 2000 rating decision, 
the RO denied the veteran's claim of service connection for a 
back disability on the grounds that the claim was not well-
grounded.  The veteran was notified of that decision that 
month.  

Then in March 2001, the RO notified the veteran (1) of the 
Veterans Claims Assistance Act of 2000 (VCAA) and notice 
required therein, (2) that his previously filed claim for 
degenerative joint disease and degenerative disc disease had 
been denied as not well-grounded, and (3) that the RO was 
going to review the claim again.  Subsequently in a December 
2001 rating decision, the RO did review the veteran's claim 
again, and denied service connection on the merits of the 
underlying claim for service connection for the claimed back 
disorder.  The veteran subsequently perfected an appeal as to 
that rating decision.

Even though the RO denied the claim for service connection 
for lumbar spine disorder on the merits in the December 2001 
rating decision, previously, the veteran had not appealed a 
June 1997 rating decision with respect to that claim, and the 
June 1997 rating decision therefore was final.  Regardless of 
the determination reached by the RO in December 2001, the 
Board must find that new and material evidence has been 
presented in order to establish its jurisdiction to review 
the merits of a previously denied claim.  See Barnett v. 
Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  Therefore, the Board 
has characterized the issue accordingly.

The "new and material" issue is adjudicated in this 
decision.  The underlying issue of entitlement to service 
connection for degenerative joint and degenerative disc 
disease of the lumbar spine is addressed in the Remand 
section of this document.  

At the November 2003 hearing before the undersigned, the 
veteran waived his right to receive a corrected VCAA letter 
(referring to the 1-year period to submit evidence, see 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003)).  


FINDINGS OF FACT

1.  In a June 1997 rating decision, the RO denied the 
appellant's claim of entitlement to service connection for 
lumbar spine disorder; the appellant was provided notice of 
the decision and of his appellate rights, but he did not file 
a notice of disagreement.
 
2.  Evidence added to the record since the June 1997 rating 
decision that denied the appellant's claim of service 
connection for lumbar spine disorder, was not previously 
submitted to VA decision makers, and is so significant that 
it must be considered in order to fairly decide the merits of 
the case with respect to that claim.


CONCLUSIONS OF LAW

1.  The RO's unappealed June 1997 decision, which denied the 
veteran's claim of service connection for lumbar spine 
disorder, is final with respect to that claim.  38 U.S.C. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1997).
 
2.  Evidence received since the June 1997 rating decision is 
new and material; the claim of entitlement to service 
connection for lumbar spine disorder, is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.   

With respect to "new and material" issues, the Board notes 
that the provisions of 38 C.F.R. § 3.156(a) regarding new and 
material claims were amended effective August 29, 2001.  
These amendments are effective only on claims received on or 
after August 29, 2001, and are, thus, not relevant in the 
instant case regarding the issue of whether new and material 
has been submitted.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  Also, because this decision effects a grant-
reopening of the claim-of the benefit sought on appeal, 
appellate review may be conducted without prejudice to the 
veteran, Bernard v. Brown, 4 Vet. App. 384 (1993), and it is 
unnecessary to further analyze the impact of recent changes 
to the regulations defining VA's duty to assist.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.

II.  Application to Reopen Claim Based on New and Material 
Evidence

In a May 1983 rating decision, the RO denied the appellant's 
claim of entitlement to service connection for residuals of a 
back injury, on the basis that the veteran failed to report 
for an examination and evidence of record was insufficient 
for rating purposes.  The record shows that the veteran was 
notified of that decision and of his appellate rights.  

In a June 1997 rating decision, the RO denied the appellant's 
claim of entitlement to service connection for lumbar spine 
disorder, on the basis that the claim was not well-grounded, 
determining that there was no evidence of treatment in 
service for chronic lumbar spine disorder or of condition 
manifested to a compensable degree within one year of 
service.  The record shows that the veteran was notified of 
that decision and of his appellate rights.  

The evidence of record at the time of the June 1997 rating 
decision consisted of service medical records; a DD Form 214, 
certificate of release or discharge from active duty; private 
medical records from March 1983; and VA medical records dated 
from 1995 to 1996.  

The veteran did not perfect an appeal with respect to either 
the May 1983  or June 1997 rating decisions, which therefore 
became final.  38 U.S.C. §§ 4005, 7105 (West 1991); 38 C.F.R. 
§§ 19.129, 19.192 (1983), §§ 20.302, 20.1103 (1997).

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  The veteran filed his application in 
August 1999 to reopen a claim for service connection for a 
lumbar spine disorder.  As defined by the regulation in 
effect at that time, new and material evidence meant evidence 
not previously submitted to agency decision makers, which 
bore directly and substantially upon the specific matter 
under consideration, which was neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled was so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (1999).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  There was no requirement, however, 
that in order to reopen a claim, the new evidence, when 
viewed in the context of all the evidence, both new and old, 
created a reasonable possibility that the outcome of the case 
on the merits would be changed.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), reviewing the history of former section 38 C.F.R. 
§ 3.156(a), including comments by the Secretary submitted at 
the time the regulation was proposed, concluded that the 
definition emphasized the importance of a complete record 
rather than a showing that the evidence would warrant a 
revision of a previous decision.  Id. at 1363.  

The evidence of record at the time of the June 1997 rating 
decision, shows that there was medical evidence contained in 
VA medical records from 1995 to 1996, of a diagnosis of 
lumbar spine disorder, including diagnostic impression of 
degenerative joint disease of the lumbar spine with 
radiculopathy.  There were private medical records much 
earlier, in March 1983, showing that X-ray examination of the 
back revealed an old fracture at L-3.  None of these records, 
however, contain any opinion addressing the issue of whether 
any current lumbar spine disorder, including degenerative 
joint and disk disease, was linked to service.  

The evidence associated with the claims folder since the June 
1997 rating decision includes VA medical treatment records 
from 1988 to 2002, Social Security Administration records 
associated with a disability determination, the report of a 
May 2003 VA examination, and the transcript of a November 
2003 Travel Board Hearing.  

The additional records and documents are for the most part 
new since, with a few exceptions, they were not previously 
submitted.  Further, the newly submitted records are not 
cumulative of evidence available prior to the June 1997 
rating decision.  

The new evidence, moreover, is material as it bears directly 
and substantially upon the specific matters under 
consideration, specifically as to the issue of whether a 
diagnosis of lumbar spine disorder exists that is linked to 
service, or in the case of arthritis, became manifest within 
one year of the end of the veteran's period of active 
service.  In particular, the May 2003 VA examination report 
contains an opinion pertaining to the etiology of that 
disorder, and specifically addresses the issue of whether 
there is a nexus with service.  That report and other new 
medical records also contain evidence pertaining to the 
nature of the veteran's current lumbar spine disability.

Lay evidence pertaining to the veteran's claimed back 
disorder and its connection to service is contained in the 
transcript of his November 2003 Travel Board Hearing before 
the undersigned Veterans Law Judge.  

The new evidence bears directly and substantially upon the 
specific matters under consideration, and includes relevant 
evidence which addresses and provides a more complete record 
regarding the etiology of the lumbar spine disorder.  Thus, 
the evidence since the final decision in June 1997 is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim for service 
connection for lumbar spine disorder.

Therefore, the Board finds that new and material evidence has 
been submitted to reopen the claim of entitlement to service 
connection for lumbar spine disorder.  Having so determined, 
the veteran's claim of service connection for lumbar spine 
disorder is reopened.


ORDER

New and material evidence has been submitted to warrant 
reopening the claim of service connection for degenerative 
joint and degenerative disc disease of the lumbar spine; the 
appeal is granted to that extent.


REMAND

The veteran is seeking service connection for degenerative 
joint and degenerative disc disease of the lumbar spine.  The 
RO has denied this claim on the merits on the basis that 
service medical records showed no findings relevant to the 
claim, and that there were no post-service medical records to 
support continuity of treatment for the claimed disorder.  
The Board has reviewed the claims file, and determined that 
prior to its adjudication of the veteran's claim on the 
merits, additional development is necessary.

As indicated in the decision above, the record shows that the 
veteran was examined privately in March 1983, at which time 
X-ray examination of the back revealed an old fracture at L-
3.

During the veteran's November 2003 Travel Board Hearing 
before the undersigned Veterans Law Judge, he testified that 
he had been treated by VA in 1983 for his low back disorder, 
and several years later he was treated at the same hospital.  
He testified that he was back in the hospital in 1992 , again 
for the lower part of his back.  

In the veteran's December 1996 application for compensation, 
he indicated that he had been treated for low back disability 
at the VA Medical Center (VAMC) in Little Rock, Arkansas from 
1982 to 1994.  Review of the claims file shows that VA 
medical records are present only from 1988 to 2002.  Further 
review shows that in December 1996 when the RO requested the 
veteran's medical records from the Little Rock VAMC, that 
request was only for records beginning December 1, 1995.  
However, in its January 1997 response to that request, the 
Little Rock VAMC stated that the veteran had not been seen 
since 1994.  This response indicates that there should be 
medical records at that facility prior to 1995.  Along with 
the veteran's representative's August 1999 claim to reopen, 
the veteran provided VA medical records from the Little Rock 
VAMC dated from 1988 to 1994.  There may also be other 
earlier medical records available from that VAMC which should 
be obtained prior to an examination and adjudication of this 
claim, particularly any medical records dated from March 1982 
to 1988. 

After obtaining any relevant VA medical records which are not 
of record, a contemporaneous and thorough VA examination and 
medical opinion would assist in clarifying the nature and 
etiology of the appellant's claimed lumbar spine disorder.  
Such examination and opinion would be instructive with regard 
to the appropriate disposition of the claim under appellate 
review.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993); see 
also, Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121 (1991); Littke v. Derwinski, 1 
Vet. App. 90 (1990). 

Accordingly, the Board finds that additional development is 
required prior to resolution of this claim.  See 38 U.S.C.A. 
§ 5103A (West 2002).  The appellant should be given the 
opportunity to submit additional evidence and argument.  In 
this regard, the VA must ensure that it fulfilled its duty to 
notify the appellant of the evidence necessary to 
substantiate his claims.  See 38 U.S.C.A. § 5103 (West 2002).  
The VA should assist the appellant in these matters prior to 
the Board's review.  See also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  The RO should request the veteran to 
"provide any evidence in [his] 
possession that pertains to the claim."  
See 38 C.F.R. § 3.159(b).

2.  The RO should obtain copies of any VA 
or private medical records pertaining to 
treatment the appellant received for a 
back disorder, which have not been 
previously submitted and covering the 
period since service.  As part of this 
order, the RO should specifically obtain 
any medical records associated with 
treatment at the VA Medical Center in 
Little Rock, Arkansas, during the period 
from March 1982 to 1988.

3.  If additional records are obtained 
and show low back complaints or findings 
earlier than 1988, the RO should arrange 
for a spine examination to determine the 
nature and etiology of any lumbar 
disorder, the veteran may have.  A 
complete medical history should be 
recorded, and all studies deemed 
appropriate in the medical judgment of 
the examiner should be performed; and, 
all findings should be set forth in 
detail in the examination report.  The 
examiner should review the entire claims 
folder in conjunction with the 
examination, and this fact should be so 
indicated in the examination report.  

After reviewing the available medical 
records, with particular attention to the 
veteran's reports of back trouble 
contained in the service medical reports 
of medical history, and examining the 
appellant, the examiner should render 
comments specifically addressing the 
following question: If a chronic low back 
disorder is diagnosed, and based upon an 
assessment of the entire record, is it at 
least as likely as not (probability of 50 
percent or better) that such disorder is 
the result of disease or injury in 
service, or in the case of any arthritis, 
became manifest within one year of the 
veteran's separation from service in 
March 1982? 

The rationale for any opinion expressed 
in the examination should be included in 
the examination report.  If the examiner 
determines that it is not feasible to 
respond to any of the inquiries above, 
the examiner should explain why it is not 
feasible to respond.

4.  Thereafter the RO should readjudicate 
the issue of entitlement to service 
connection for degenerative joint and 
degenerative disc disease of the lumbar 
spine, based on a de novo review of the 
record.  If a benefit sought on appeal 
remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case, to 
include all pertinent law and 
regulations, and given the opportunity to 
respond thereto.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claim for benefits since the July 2003 
statement of the case, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



